       Case 2:13-cr-00257-APG-PAL Document 369 Filed 06/16/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                            UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                    Case No. 2:13-cr-00257-APG-PAL-4
10
                    Plaintiff,                    Third Stipulation to Continue
11
                                                  Revocation Hearing
           v.
12
     Jose Flores,
13
                    Defendant.
14
15
16         The parties jointly request that this Court vacate the June 23, 2020,

17   revocation hearing and continue it for at least 90 days. In response to the

18   coronavirus pandemic, this District has entered General Orders 2020-02, -03, -04,

19   and -05 to limit in-court appearance, though in-person hearings for out-of-custody

20   defendants have slowly started to resume. This continuance is appropriate

21   because Flores is complying with his conditions of supervised release and has

22   incurred no new violations. Flores is not in custody and agrees to the

23   continuance.

24
25
26
      Case 2:13-cr-00257-APG-PAL Document 369 Filed 06/16/20 Page 2 of 3




 1        DATED: June 16, 2020.
 2
     Rene L. Valladares                  Nicholas A. Trutanich
 3   Federal Public Defender             United States Attorney

 4     /s/ Erin Gettel                     /s/ Susan Cushman
     By_____________________________     By_____________________________
 5
     Erin Gettel                         Susan Cushman
 6   Assistant Federal Public Defender   Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                         2
       Case 2:13-cr-00257-APG-PAL Document 369 Filed 06/16/20 Page 3 of 3




 1                          UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4
     United States of America,                    Case No. 2:13-cr-00257-APG-PAL-4
 5
                    Plaintiff,                    Order Granting Third Stipulation
 6
                                                  to Continue Revocation Hearing
 7         v.

 8   Jose Flores,
 9                  Defendant.
10
11
12         Based on the stipulation of counsel, the Court finds that good cause exists
13   to continue the revocation hearing.
14         IT IS THEREFORE ORDERED that the revocation hearing currently
15   scheduled for June 23, at 11:00 a.m. is vacated and continued to September 23,
16   2020 at 9:30 a.m. in Courtroom 6C.
17         DATED: June 16, 2020.
18
19
                                           Andrew P. Gordon
20                                         United States Disrict Judge
21
22
23
24
25
26
                                              3
